Citation Nr: 0215458
Decision Date: 08/26/02	Archive Date: 11/06/02

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-04 448	)	DATE AUG 26, 2002
	)
	)


On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for Freibergs disease of the left second toe prior to May 17, 1999. 

2. Entitlement to an evaluation in excess of 20 percent for Freibergs disease of the left second toe since July 1, 1999.  

(Whether there was clear and unmistakable error (CUE) in a June 1963 rating decision, or any subsequent rating decision, denying entitlement to service connection for a left foot disorder remains in REMAND status.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


VACATUR

The veteran served on active duty from August 1955 to November 1957.  

This matter comes before the Board of Veterans Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A videoconference hearing was held before the undersigned Member of the Board in November 2001.  A transcript of the hearing testimony has been associated with the claims file.

On March 8, 2002, the Board issued a decision in this case.  The claims of entitlement to an evaluation in excess of 10 percent for Freibergs disease of the left second toe prior to May 17, 1999; and entitlement to an evaluation in excess of 20 percent for Freibergs disease of the left second toe since July 1, 1999, were denied.  The claim of clear and unmistakable error (CUE) in a June 1963 rating decision, or any subsequent rating decision, denying entitlement to service connection for a left foot disorder was remanded to the RO.  

It has been reported that the veteran had surgery at a VA Medical Center, for the service-connected disability, before the Boards decision was issued.  In order to assure due process, the Board will vacate that part of the March 8, 2002, decision which denied higher evaluations for the service-connected toe disorder pursuant to 38 C.F.R. § 20.904 (2001).  A new decision regarding the proper evaluation for the toe disorder will be entered.


ORDER

That portion of the Board decision of March 8, 2002, which denied entitlement to an evaluation in excess of 10 percent for Freibergs disease of the left second toe prior to May 17, 1999, and denied entitlement to an evaluation in excess of 20 percent for Freibergs disease of the left second toe since July 1, 1999, is vacated.


		
	GARY L. GICK
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
Citation Nr: 0202246	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  01-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
Freiberg's disease of the left second toe prior to May 17, 
1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
Freiberg's disease of the left second toe since July 1, 1999.

3.  Whether there was clear and unmistakable error (CUE) in a 
June 1963 rating decision, or any subsequent rating decision, 
denying entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted entitlement to service 
connection for a left second toe disability, diagnosed as 
Freiberg's disease, and assigned a 10 percent evaluation for 
this disability under Diagnostic Code 5284 effective April 
23, 1998.  By a rating dated in June 2001, the veteran was 
assigned a temporary total rating from May 17, 1999, to July 
1, 1999, as a result of surgery on his left second toe.  
Thereafter, the rating was increased to 20 percent under 
Diagnostic Code 5283 effective July 1, 1999.  Therefore, his 
left second toe disability ratings are as follows:  10 
percent effective from April 23, 1998 (the date he filed his 
claim), 100 percent rating effective from May 17, 1999 (for 
surgery), and 20 percent effective from July 1, 1999 (post-
surgery).

Further, the Board notes that the veteran disagreed with the 
initial 10 percent disability rating for his left toe 
disorder by correspondence dated in January 2001.  
Subsequently, a statement of the case was issued and a timely 
substantive appeal followed.  Therefore, the issue before the 
Board is taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether 
a current increase is in order.  See Fenderson v. West, 12 
Vet. App. 119 (1999).   As the statement of the case and the 
supplemental statement of the case have indicated that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, for the reasons discussed below, the issue of 
whether there was CUE in a June 1963 rating decision, or any 
subsequent rating decision, denying entitlement to service 
connection for a left foot disorder will be addressed only in 
the REMAND portion of this decision.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Finally, a videoconference hearing was held before the 
undersigned Member of the Board in November 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Prior to May 17, 1999, the veteran's left second toe 
disability was manifested by subjective complaints of pain 
when he stood or walked too long, or wore improper shoes; and 
objective findings of normal range of motion of the toe, 
intact sensory, vascular, arterial, and nerve systems, and 
normal X-rays.  

3.  The veteran's left second toe disability is currently 
manifested by subjective complaints of pain; and objective 
findings of normal vascular and neurologic examinations.  He 
required cortisone injections to the left second toe in March 
2000 and February 2001.  Ambulation has been reported as 
without difficulty and gait was steady.  

4.  There is no objective clinical evidence that the veteran 
would be equally well served by amputation of the foot below 
the knee with application of a suitable prosthetic device, it 
is not shown that there is foot drop, and there is evidence 
that the appellant can ambulate on the toe, albeit with pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for Freiberg's disease of the left second toe prior to May 
17, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Codes 
(DCs) 5167, 5283, 5284 (2001).
 
2.  The criteria for an evaluation in excess of 20 percent 
for Freiberg's disease of the left second toe since July 1, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.63, 4.71a, DCs 5167, 5283, 5284 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Regulations.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

Under VA regulations, disabilities of the foot are rated 
pursuant to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 to 5284.  By the December 2000 rating 
decision, the RO evaluated the veteran's left second toe 
disorder under the criteria found at Diagnostic Code 5284.  
Under this Code, a moderate injury of the foot warrants a 10 
percent evaluation; a moderately severe injury to the foot 
warrants a 20 percent evaluation; and a severe injury to the 
foot warrants a 30 percent evaluation.  If there is actual 
loss of use of the foot, a 40 percent evaluation is provided.  

By the June 2001 rating decision, the RO rated the veteran's 
left toe disability under DC 5283.  A 10 percent (moderate) 
rating under DC 5283 requires malunion or nonunion of the 
tarsal or metatarsal bones.  Moderately severe malunion or 
nonunion of the tarsal or metatarsal bones warrants a 20 
percent evaluation.  A 30 percent evaluation is warranted 
under DC 5283 with severe malunion or nonunion of the tarsal 
or metatarsal bones.  

The Board also notes that a 40 percent rating is for 
assignment where there is the loss of use of a foot.  
38 C.F.R. § 4.71a, DC 5167 (2001).  Loss of use of a foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee, with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function of 
the foot, whether the acts of balance and propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.  Complete paralysis of the external 
popliteal nerve and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63 (2001).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

Factual Background.  The veteran filed his current claim in 
April 1998.  In an April 1999 VA feet examination, the 
veteran reported that he had Freiberg's disease in the left 
second toe and had undergone surgery in 1991 when a Swanson 
flexible hinge was implanted.  Subjective complaints included 
pain in the left second toe when he stood or walked too long 
or wore improper shoes.  He denied flare-ups, erythema, or 
color changes.  There was no other joint disease except in 
the left second toe.  He reported that it interfered with his 
daily activities in mild to moderate levels.  There was no 
brace used.

Physical examination revealed ankle dorsiflexion to 15 
degrees, plantar flexion to 30 degrees, and inversion and 
eversion were normal.  Dorsalis pedis pulses were palpable 
and there was no evidence of tarsal tunnel syndrome.  Plantar 
arches were very well-maintained.  There was tenderness over 
the metatarsal phalangeal (MP) joint of the left second toe.  
Range of motion of the toe was reported as flexion to 15 
degrees and extension to 5 degrees, which was noted to be 
basically similar to movements in the other toes.  There was 
no pain in the distal intermetatarsal areas.  Sensory 
findings in the toes were within normal limits.  Vascularity 
was intact. Digital nerve and digital artery function was 
functionally intact.  An April 1999 X-ray of the left foot 
was noted to be completely within normal limits except for 
the second MP joint prosthesis, which was in place.  The 
diagnosis was left foot second toe Freiberg's disease, 
status/post second toe MP joint flexible hinge toe implant 
with pain and tenderness.  Functional impairment was noted to 
be moderate to moderately significant.  The examiner added 
that the veteran experienced increased throbbing pain with 
walking one-quarter block, going up and down stairs, or 
standing in one place for more than 10-15 minutes.

In April 1999, the veteran sought treatment for pain in the 
left second toe.  The neurovascular system was intact and 
there were no open lesions.  An X-ray showed no bone or joint 
abnormality except for the presence of a prosthesis at the 
second MP joint.  The clinical assessment was failed implant.  
On May 17, 1999, he underwent implant removal under local 
anesthesia.  He tolerated the procedure and anesthesia well 
and, following a period of postoperative monitoring, he was 
discharged home.  The post-operative period appeared to be 
uneventful.  In an August 1999 treatment record related to 
right heel and right hand complaints, the veteran was noted 
to ambulate without difficulty and his gait was steady.

As noted above, the veteran was assigned a temporary total 
rating from May 17, 1999, to July 1, 1999, as a result of 
surgery on his left second toe.  Thereafter, the rating was 
increased to 20 percent.

A September 1999 outpatient treatment note reflected that the 
veteran continued to complain of pain and a bony prominence 
dorsal to the second MP on the left foot, which was painful 
to palpation.  An X-ray reportedly showed post-traumatic 
deformity and destruction of bodies at the second MP joint.  
Physical examination showed hyperkeratoses.  Debridement of 
the hyperkeratoses was recommended.  In a December 1999 
outpatient treatment note, the veteran complained of pain.  
Vascular and neurological examinations were intact.  He was 
instructed to return to the clinic in three months.

Additional outpatient treatment records show on-going 
complaints of pain related to his left second toe disability.  
In May 2000, in relationship to another complaint, the 
examiner recommended that the veteran begin a walking 
program, gradually increasing in time and distance walked.  
There was no mention of his left toe disability at that time.  
Of note, it appears that he had the toe injected with 
dexamethasone phosphate and lidocaine in March 2000 and 
February 2001.  In an April 2001 annual physical examination, 
it was noted that he walked 20 minutes 2-3 times per week for 
physical activity.  There were no complaints related to his 
left second toe at that time.  In May 2001, he sought 
treatment for ingrown nails on his big toes but reported no 
problems related to his left second toe.  A surgical scar of 
the left second toe was noted.

In a November 2001 hearing before the Board, the veteran 
related that he injured his toe during service and developed 
Freiberg's disease.  He noted that he underwent surgery in 
November 1990 and that he had arthritis in the left foot.  He 
related that a doctor told him that arthritis would get into 
the area where he had the surgery.  He indicated that he had 
had two shots of cortisone, and took pain medication at home.  
He was told that additional surgery may be needed to clean 
the area out.  Subjective complained included continued pain 
and he also indicated that he had nerve damage but the 
doctors wanted to do surgery to fix the problems.  He 
reported limitations on how long he could stand and how far 
he could walk.  Rain really bothered him.  The veteran noted 
that he was receiving Social Security Administration benefits 
for his back but it had nothing to do with military service.

Turning now to the merits of the veteran's claim, the Board 
finds no basis to assign a rating higher than 10 percent for 
the veteran's left second toe disability prior to May 17, 
1999.  Specifically, the Board assigns greater probative 
weight to the April 1999 VA feet examination.  While the 
veteran reported subjective complaints of pain the left 
second toe and there was objective evidence of tenderness 
over the MP joint of the left second toe, the Board finds 
that the physical findings were consistent with a moderate 
toe disability.  First, range of motion of the left second 
toe was noted to be consistent with the remaining unaffected 
toes.  In addition, sensory findings were normal, vascularity 
was intact, and there was no evidence of  nerve or artery 
dysfunction.  As the objective medical evidence shows 
essentially a normal physical assessment of the left second 
toe, the Board finds this to be consistent with no more than 
a moderate disability.  

The Board is also persuaded that no more than a moderate 
disability was shown prior to May 1999 as evidenced by a 
"completely normal" X-ray of the left foot in April 1999, 
except for the second MP joint prosthesis, which was noted to 
be in place.  This is consistent with a pre-surgery X-ray 
which showed no bone or joint abnormality except for the 
presence of a prosthesis.  Finally, the Board finds that the 
characterization of functional impairment as moderate to 
moderately significant is consistent with a 10 percent rating 
for a moderate disability in light of normal X-ray findings, 
normal range of motion of the toe, and normal sensory, 
vascularity, nerve, and arterial assessments.  

Furthermore, the Board finds that no more than a 20 percent 
rating for the veteran's left second toe disability is 
warranted from July 1999.  Specifically, the Board finds that 
the veteran's on-going complaints of pain and the necessity 
for cortisone injections warrants a 20 percent rating for a 
moderately severe disability.  However, a severe left second 
toe disability is not shown.  First, the Board places 
significant weight on the evidence that the veteran is able 
to ambulate without difficulty and his gait is steady, as 
noted in an August 1999 outpatient treatment record.  
Moreover, in May 2000 a treating physician apparently 
recommended that the veteran undertake a walking program.  
While no specific mention of his left second toe disability 
was made, this suggests to the Board that the left toe 
disability does not render the veteran incapable of embarking 
on such an activity.  Further, in an April 2001 outpatient 
treatment record, it was noted that the veteran walked 20 
minutes 2-3 times per week for physical activity.  Therefore, 
the Board finds that the limitations on the veteran's 
physical activities because of his left second toe warrants 
no more than a moderately severe disability rating.

Further, while the Board notes that the veteran has undergone 
two cortisone injections, the injections were nearly a year 
apart (the first in March 2000 and the second in February 
2001).  In May 2001, he sought treatment for ingrown nails on 
his big toes but reported no problems related to his left 
second toe.  A surgical scar of the left second toe was 
noted.  In addition, outpatient treatment records continue to 
report that the veteran's vascular and neurological 
examinations are intact.  It also appears that he reports to 
the clinic for follow-up every three months for his left 
second toe disability (or approximately four times per year).  
The medical record also suggests that the veteran had no 
treatment for his left second toe disability between the 
cortisone injections in March 2000 and February 2001.  The 
Board finds that this level of care is consistent with no 
higher than a moderately severe disability and that a 20 
percent rating, but no higher, is warranted.

The record clearly establishes that the veteran has 
experienced on-going complaints of pain in his left second 
toe; however, the objective medical evidence does not show 
significant interference with ambulation, the necessity for 
frequent medical follow-up care, or any hospitalizations 
associated with his left second toe disability.  Therefore, 
the Board concludes that the veteran's current subjective 
complaints of pain and physical limitations due to his 
service-connected Freiberg's disease of the left second toe 
is appropriately compensated by the assignment of a 20 
percent disability evaluation for a moderately severe 
disability.  Accordingly, the Board finds that the schedular 
criteria for a rating in excess of the currently assigned 20 
percent disability evaluation is not warranted for the period 
since July 1999.    

The Board has also considered DC 5167 but finds that loss of 
use of the foot, as defined, is not demonstrated.  It is not 
shown nor contended that the veteran would be equally well 
served by an amputation below the knee and application of a 
prosthesis.  He has essentially normal motion of the toes, is 
able to ambulate, is not shown to have complete footdrop, and 
does not have muscular or trophic changes commensurate with 
paralysis of the peroneal nerve.  As such, loss of use of the 
foot is not demonstrated.  

The Board has also considered whether the veteran is entitled 
to a separate compensable evaluation for arthritis of the 
left second toe.  After reviewing the evidence on file, it is 
the decision of the Board that a separate compensable rating 
for arthritis is not warranted.  Of note, despite the 
veteran's testimony to the contrary, X-ray evidence does not 
show that the veteran has arthritis in the left second toe.  
As noted above, X-ray reports have shown no bone or joint 
abnormalities except for the presence of a prosthesis (prior 
to its surgical removal in May 1999).  Consequently, the 
Board finds that a separate rating is not warranted for 
arthritis of the left second toe.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the Board has considered 
38 C.F.R. §§ 4.1, 4.2, and 4.7 as evidenced by a review and 
consideration of all the VA outpatient treatment records, 
surgical notes, X-ray reports and a VA examination.

Further, in reviewing the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 for functional impairment, pain, and joint 
functioning, the Board has taken into consideration the 
objective findings as well as the subjective statements, and 
finds that the veteran's left second toe disability warrants 
no more than a 20 percent evaluation at this time as shown by 
the medical evidence outlined above.  In this case, the Board 
finds that the veteran's complaints of pain and limitation on 
physical activity is contemplated by the assigned disability 
ratings.

The Board has considered the veteran's statements and sworn 
testimony that his left second toe disability is worse than 
currently evaluated.  His statements and sworn testimony are 
probative of symptomatology; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  The medical findings, 
which directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the subjective evidence of an increased disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

On a final procedural note, in denying the veteran's claim, 
the Board has taken into consideration the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001)) as well as the VA regulations issued in August 2001 
implementing the provisions of the VCAA, Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there are any 
remaining or additional records to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claim, in the statement and 
supplemental statement of the case that was provided to him 
by RO.  He also requested and received a hearing before the 
Board.  As a consequence, he was made fully aware of what was 
required to substantiate his claim, but no additional 
evidence was thereafter submitted.  Therefore, the Board 
finds that the mandates of the VCAA have been satisfied.


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for Freiberg's disease of the left second toe prior 
to May 17, 1999, is denied.

The claim of entitlement to an evaluation in excess of 20 
percent for Freiberg's disease of the left second toe since 
July 1, 1999, is denied.


REMAND

With respect to the veteran's claim of CUE in prior rating 
actions, the Board notes that the veteran asserted that he 
was entitled to compensation back to 1955 based on "a plain 
and mistakable error."  The RO considered this a CUE claim 
on all the previously denied rating actions for a left foot 
injury and denied the claim on the basis that it was not 
clear and unmistakable error to consider the previous claims 
for a left foot disorder as part and parcel of the current 
left toe disability.  The veteran indicated his disagreement 
with the rating action in correspondence received in August 
2001, and clarified that his claim was for CUE of previous 
rating actions dated in 1963, 1978, and 1990.  However, the 
RO has not yet issued a statement of the case (SOC).  The 
Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not yet issued a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Moreover, while the case is on remand status, the veteran is 
free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).    

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should issue a statement of 
the case on the issue outlined above to 
the veteran and his representative. 

3.  The veteran is informed that the 
issue will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal. 

Thereafter, and as appropriate, the case should be returned 
to the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you

 



